PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


TAMMY ADKINS; GERRIT J. ALLEN;        
DANIEL ANDERSON; WILLIAM ARNOLD;
DONALD O. AUSTIN; ROBERT M.
BALICK; CHARLES A. BARAT; RICHARD
A. BECKER; PAUL A. BRANDMIRE;
RICKY L. BRENNAN, SR.; ROBERT D.
BUXTON; JOHN CAPEWELL; PHILIP P.
CASALE, SR.; WILLIAM F. CONROY,
III; FREDERICK A. COOK; RONALD L.
DEMING; WILLIAM H. DRAWBOND;
BRIAN D. DUNN; CLIFFORD C.
ECKERT; STEPHANIE A. EECKHOUT;
SHERRY E. FANCHER; WENDELL D.
FARRIS; RICHARD D. FERRELL; TERRY
P. FLETCHER; ROBERT FRICK;
MAURICE R. GAGNON; GREGORY L.            No. 05-2307
GOINS; STEVEN M. HANGER; GREGORY
HARRIS; JACKIE D. HAWKINS; BRIAN
J. HENDRICKS; DIANE HOBBS; JAMES
WILLIAM HUNTER; WILLIAM PAUL
KENNEMER; WILLIAM J. KOSELKA;
ROGER LEDBETTER; JAMES W.
LOBERG; KENNETH MANRING; STEPHEN
MONKS; FREDERICK NEHRINGS; JOHN
B. NOONE, JR.; EDWIN E. OSTROOT,
II; STEVEN PERRIN; MARVIN L. POTTS;
LORRAINE C. REIS; RONALD A.
RESARE; DONALD E. ROTUNDA;
MICHAEL SPEIR; LLOYD E. STANTON,
JR.;
                                      
2                          ADKINS v. RUMSFELD


MARVIN G. STROUD, JR.; ROBERT W.        
THROCKMORTON; GLENN UDART;
MICHAEL VARELA; MICKEY WRIGHT;
DOROTHY J. YARDE; GEORGE
ZAMORA; CARROLL ZIMMERMAN;
ULSG, LLC; BRUCE PAQUETTE;
ARTHUR WILSON,                          
              Plaintiffs-Appellants,
                  v.
DONALD H. RUMSFELD,
              Defendant-Appellee.
                                        
             Appeal from the United States District Court
          for the Eastern District of Virginia, at Alexandria.
               James C. Cacheris, Senior District Judge.
                          (CA-04-494-JCC)

                          Argued: May 22, 2006

                       Decided: September 18, 2006

          Before WIDENER and MICHAEL, Circuit Judges,
    and Joseph R. GOODWIN, United States District Judge for the
      Southern District of West Virginia, sitting by designation.



Affirmed by published opinion. Judge Michael wrote the opinion, in
which Judge Goodwin joined. Judge Widener wrote a separate con-
curring opinion.


                               COUNSEL

ARGUED: David Jeremy Bederman, EMORY UNIVERSITY
SCHOOL OF LAW, Atlanta, Georgia, for Appellants. Dennis Carl
                         ADKINS v. RUMSFELD                           3
Barghaan, Jr., Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
ON BRIEF: Jonathan L. Katz, MARKS & KATZ, L.L.C., Silver
Spring, Maryland, for Appellants. Chuck Rosenberg, United States
Attorney, Alexandria, Virginia, for Appellee.



                              OPINION

MICHAEL, Circuit Judge:

   The Uniformed Services Former Spouses’ Protection Act (Act)
gives states the option to classify a United States armed forces mem-
ber’s disposable military retirement pay as property divisible upon
divorce. Pub. L. No. 97-252, 96 Stat. 730 (1982) (codified as
amended at 10 U.S.C. § 1408). In addition, the Act establishes a pay-
ments mechanism allowing an eligible former spouse to receive the
share of the retired pay directly from the military pursuant to a state
court order in divorce proceedings. Id. In this case current and retired
members of the armed forces whose retirement pay has been divided
in state divorce proceedings, and an association representing such
members, sued the Secretary of Defense. The plaintiffs allege that the
Act and the regulations implementing it violate their constitutional
rights to due process and equal protection of law. They also allege
that the Act fails to respect the principle, purportedly rooted in the
Constitution’s Armed Forces and Full Faith and Credit Clauses, that
legislation concerning military pay must have nationally uniform
effect without variations among the states. The district court dis-
missed the individual plaintiffs’ claims for lack of subject matter
jurisdiction, reasoning that these plaintiffs impermissibly sought
appellate review of their underlying state court divorce decrees. The
court later dismissed or granted summary judgment to the Secretary
on all of the association’s claims. We conclude that the district court
correctly rejected the association’s constitutional challenges, and we
also conclude that the individual claims cannot succeed, even though
the district court had subject matter jurisdiction over them. We there-
fore affirm.
4                        ADKINS v. RUMSFELD
                                   I.

                                  A.

   To be eligible for retirement pay, members of the uniformed ser-
vices must generally serve for a specified length of time, usually at
least 20 years. See 10 U.S.C. § 3911 et seq. (Army); § 6321 et seq.
(Navy and Marine Corps); § 8911 et seq. (Air Force). Members also
face a mandatory retirement age of 62 regardless of how long they
have served, subject to certain exceptions. 10 U.S.C. § 1251. The
amount of retirement pay is usually a product of two factors: the num-
ber of years of creditable service and a fixed percentage of the mem-
ber’s "pay level achieved at retirement." Barker v. Kansas, 503 U.S.
594, 599 (1992); see 10 U.S.C. §§ 1406-07, 1409 (setting forth rules
for computation of retirement pay). Federal law may impose obliga-
tions on members even after retirement. Many retirees remain mem-
bers of the Armed Forces. See, e.g., 10 U.S.C. § 3075(a) (Army);
§ 8075(a) (Air Force). They may in some circumstances be recalled
into active duty, see 10 U.S.C. § 688, and they may not violate the
provisions of the Uniform Code of Military Justice, see § 802(a)(4).
These obligations, though significant, do not imply that military
retirement pay is to be regarded for all legal purposes as compensa-
tion for reduced job activities during retirement. In some contexts this
pay may instead be viewed as "deferred compensation for past ser-
vices," Barker, 503 U.S. at 603, just like ordinary public sector
employee pensions. Divorce is one example. Id.

   The division of spousal property upon divorce is usually a question
of state law. "The whole subject of the domestic relations of husband
and wife . . . belongs to the laws of the States and not to the laws of
the United States." In re Burrus, 136 U.S. 586, 593-94 (1890). But
application of state family law under some narrow circumstances cuts
into substantial federal interests and must yield to federal law under
the Supremacy Clause. See Hisquierdo v. Hisquierdo, 439 U.S. 572,
581-83, 590 (1979). The Supreme Court identified one of these cir-
cumstances in McCarty v. McCarty, 453 U.S. 210 (1981). There the
Court found an irreconcilable conflict between the federal statutes
governing military retirement pay — which the Court construed as
making retirement pay the property of the retiree — and state law that
treated pay earned during marriage as divisible spousal property. The
                         ADKINS v. RUMSFELD                           5
Court went on to hold that state law could not be allowed to divide
a military retiree’s retirement pay in divorce proceedings. Id. at 232-
33. That is, the retiree’s former spouse could not receive a share of
the retiree’s retirement pay. Remarking that the "plight of an ex-
spouse of a retired service member is often a serious one," the Court
emphasized that its determination was subject to legislative correc-
tion: "Congress may well decide . . . that more protection should be
afforded [such] a former spouse . . . . This decision . . . is for Con-
gress alone." Id. at 235-36.

   Congress made exactly that decision in passing the Uniformed Ser-
vices Former Spouses’ Protection Act. The statute provides that sub-
ject to specified limitations "a court may treat disposable retired pay
payable to a member for pay periods beginning after June 25, 1981,
either as property solely of the member or as property of the member
and his spouse in accordance with the law of the jurisdiction of such
court." 10 U.S.C. § 1408(c)(1) (emphasis added). Disposable retired
pay is the total monthly retired pay less certain deductions,
§ 1408(a)(4), and no more than half of the retiree’s disposable retired
pay may be awarded to the former spouse as divisible property,
§ 1408(e)(1). Retirement pay waived to receive disability benefits is
excluded. § 1408(a)(4)(B); Mansell v. Mansell, 490 U.S. 581, 594-95
(1989). Although it was signed into law on September 8, 1982, and
became effective February 1, 1983, the statute expressly covered pay-
ments to retirees after June 25, 1981, the day the Court handed down
McCarty. Congress later clarified that former spouses could not seek
a share of retired pay if their divorce or separation became final
before June 25, 1981, and the state court did not "treat (or reserve
jurisdiction to treat) any amount of [the] retired pay of the member"
as divisible property. 10 U.S.C. § 1408(c)(1).

   By referring to the "law of the jurisdiction" of a court issuing a
divorce order, § 1408(c)(1) unambiguously leaves to the states the
choice of whether to treat disposable retired pay earned for service
during marriage as divisible property. See also Barker, 503 U.S. at
603 (describing the Act as "giving the States the option of" dividing
such pay). It appears that nearly every state has elected to treat mili-
tary retired pay as divisible marital property. See generally State-by-
State Analysis of Divisibility of Military Retired Pay, 2002 Army
Law. 42. Nevertheless, a division under § 1408(c)(1) can only be
6                         ADKINS v. RUMSFELD
made by a state court that has "jurisdiction over the member" based
on residence, domicile, or the member’s consent. 10 U.S.C.
§ 1408(c)(4).

   Another provision of the Act created a "payments mechanism,"
Mansell, 490 U.S. at 585, under which the military directly transmits
to former spouses the share of retired pay to which they are entitled
under state court divorce decrees. See 10 U.S.C. § 1408(d). To be eli-
gible for the direct payments, the former spouse must have been mar-
ried to the member for at least 10 years, and during the marriage the
member must have completed at least 10 years of creditable military
service. § 1408(d)(2). A former spouse initiates the direct payment
process by serving upon the Secretary concerned a state court order
"specifically providing for the payment of an amount of the dispos-
able retired pay." § 1408(d)(1). The court order must be "regular on
its face," § 1408(b)(1)(B), which means that it "is issued by a court
of competent jurisdiction," § 1408(b)(2)(A), and contains no indica-
tion that it was issued without legal authority, § 1408(b)(2)(B)-(C).

   A Department of Defense (DOD) regulation issued pursuant to
congressional authorization, 10 U.S.C. § 1408(j), sets forth further
details of the payments mechanism. See DOD Financial Management
Regulation, Volume 7B, Ch. 29, DOD 7000.14-R (July 2005), avail-
able at www.dod.mil/comptroller/fmr/07b/07b_29.pdf. After a former
spouse submits a certified copy of the state court order, the DOD’s
Defense Finance and Accounting Service (DFAS) must verify that the
order satisfies the statutory requirements. Id. ¶ 2906. If the order adju-
dicated the right of a member who was on active duty and not repre-
sented in court, the order must certify that the court afforded the
member the procedural protections due under the Servicemembers
Civil Relief Act (SCRA), 50 App. U.S.C. § 501 et seq. Id. ¶ 290602.
If, however, the court order is regular on its face, DFAS does not fur-
ther review the case to determine whether the rendering court had per-
sonal jurisdiction over the retiree. Id. ¶ 291003. Within 30 days of
effective service of the order, DFAS must notify the affected retiree
in writing. Id. ¶ 290901. The retiree is entitled to respond, and DFAS
"will not honor the court order if it is defective or is modified, super-
seded, or set aside." Id. ¶ 290903. The retiree or the former spouse
may later file a request that DFAS reconsider its decision regarding
the court order based on specified reasons. DFAS must "respond to
                          ADKINS v. RUMSFELD                            7
the request for reconsideration, giving an explanation of the determi-
nation reached." Id. ¶ 2912.

                                   B.

   The 58 individual plaintiffs in this case are either retired armed ser-
vice members drawing retirement pay or active duty members who
will be eligible for this pay on retirement. On various dates between
1978 and 2003, these 58 individuals were all divorced. They are sub-
ject to state court divorce orders granting their former spouses a por-
tion of their retirement pay. DFAS makes direct payments to the
former spouses of at least some of the plaintiffs. The plaintiff associa-
tion is the Uniformed Services Former Spouses’ Protection Act Liti-
gation Support Group, or ULSG, a non-profit limited liability
corporation. It has nearly 2,500 members, about half of whom have
donated money to the association.

   The plaintiffs sued the Secretary of Defense in April 2004 in the
U.S. District Court for the Eastern District of Virginia. They sought
a judgment declaring (1) that the Act violates the members’ rights
under the Equal Protection Clause and the substantive and procedural
components of the Due Process Clause and (2) that the Act is uncon-
stitutional because it allows state courts to apply it non-uniformly.
The district court granted the Secretary’s motion to dismiss. Adkins
v. Rumsfeld, 370 F. Supp. 2d 426 (E.D. Va. 2004). The court con-
cluded that it lacked subject matter jurisdiction because it understood
the plaintiffs to be seeking federal appellate review of the state court
orders in their divorce proceedings. Id. at 429-33; see D.C. Court of
Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fid. Trust
Co., 263 U.S. 413, 416 (1923)). In the alternative, the district court
concluded, among other things, that the individual plaintiffs lacked
standing to proceed in federal court. 370 F. Supp. 2d at 432. The court
also concluded that the ULSG lacked associational standing because
none of its individual members had standing. Id. at 433.

   On the plaintiffs’ motion to alter the judgment, see Fed. R. Civ. P.
59(e), the district court granted ULSG leave to amend the complaint
to allege associational standing. Once the amended complaint was
filed, the Secretary moved to dismiss for lack of subject matter juris-
diction and failure to state a claim. In March 2005 the district court
8                        ADKINS v. RUMSFELD
concluded that an affidavit submitted by a ULSG member was suffi-
cient to show that ULSG had standing to bring the equal protection,
procedural due process, and uniformity claims. The court held, how-
ever, that ULSG could not proceed with its claim that the Act violated
the substantive component of the Due Process Clause by retroactively
reaching the retirement pay of service members who joined before the
Act’s passage. The court based this determination on the date the affi-
ant joined the military, which was long after the Act’s effective date.
Reaching the merits, the district court went on to dismiss ULSG’s
equal protection claim and the uniformity claim, but allowed the pro-
cedural due process claim to go forward. Both sides moved for sum-
mary judgment on that surviving claim, and in October 2005 the
district court granted summary judgment to the Secretary. This appeal
challenging the district court’s dismissal and summary judgment
orders followed. Our review is de novo.

                                  II.

   We must examine at the outset whether the district court erred in
holding that it lacked subject matter jurisdiction over the individual
member’s claims. Congress has vested only the Supreme Court with
jurisdiction to review state court decisions. 28 U.S.C. § 1257. The
Rooker-Feldman doctrine, a corollary to this rule, prohibits "lower
federal courts . . . from exercising appellate jurisdiction over final
state-court judgments." Lance v. Dennis, 126 S. Ct. 1198, 1201
(2006) (per curiam). The Supreme Court has recently underscored
that Rooker-Feldman is a "narrow doctrine." Id. It deprives district
courts of subject matter jurisdiction over "cases brought by state-court
losers complaining of injuries caused by state-court judgments ren-
dered before the district court proceedings commenced and inviting
district court review and rejection of those judgments." Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Formu-
lated in this way, the doctrine forbids claims that "seek[ ] redress for
an injury caused by the state-court decision itself" because they
"ask[ ] the federal district court to conduct an appellate review of the
state-court decision." Davani v. Va. Dep’t of Transp., 434 F.3d 712,
719 (4th Cir. 2006). In other words, the doctrine applies "where a
party in effect seeks to take an appeal of an unfavorable state-court
decision to a lower federal court." Lance, 126 S. Ct. at 1202. (The dis-
trict court in this case ruled before the Supreme Court decided Exxon
                          ADKINS v. RUMSFELD                            9
Mobil. It therefore applied our then-governing decisions, which had
given the doctrine an "expansive interpretation," an interpretation now
"reined in" by the Supreme Court. Davani, 434 F.3d at 718.)

   The Secretary argues that the individual claims fall within even the
narrowed doctrine because the plaintiffs lost in state divorce court
proceedings before bringing their federal suit, and because their injury
was ultimately caused by the adverse state court judgments. We need
not decide whether we agree with that description of the claims
because at least some of the individual plaintiffs — the ones whose
pay DFAS redistributes — are not attempting to appeal unfavorable
state court decisions. That is, even if these plaintiffs were "state-court
losers complaining of injuries caused by state-court judgments ren-
dered before the district court proceedings commenced," as the con-
curring opinion takes them to be, post at 23, they were not "inviting
district court review and rejection of those judgments." Exxon Mobil,
544 U.S. at 284. These plaintiffs seek a declaration that the Act is
unconstitutional as applied to them. The Act applies to these plaintiffs
by requiring the Armed Forces to transmit payments to qualifying for-
mer spouses pursuant to state court divorce decrees. Supra, part I.A.
A federal court declaration that the Act is unconstitutional would
invalidate the statutory basis for the federal payments mechanism and
effectively prevent DFAS from continuing to transmit payments
based on a state court decree. Such a declaration would not, however,
amount to appellate reversal or modification of a valid state court
decree entered in an individual plaintiff’s divorce case. At bottom, an
examination of the federal constitutional challenge presented here
against the Act does not require scrutinizing and invalidating any
individual state court judgment. Contrary to the view expressed in the
concurring opinion, the test is not whether the relief sought in the fed-
eral suit "would certainly upset" the enforcement of a state court
decree, post at 23, but rather whether the relief would "reverse or
modify" the state court decree. See Exxon Mobil, 544 U.S. at 284
("Among federal courts, the Rooker Court clarified, Congress had
empowered only [the Supreme] Court to exercise appellate authority
‘to reverse or modify’ a state-court judgment.") (quoting Rooker v.
Fidelity Trust Co., 263 U.S. 413, 416 (1923)). Or, to put it another
way, when the plaintiffs asked the district court here to declare the
Act unconstitutional, they did not thereby "call[ ] upon the . . . [c]ourt
to overturn an injurious state-court judgment." Exxon Mobil, 544 U.S.
10                        ADKINS v. RUMSFELD
at 291-92. As a result, the individual plaintiffs whose retirement pay
is currently redistributed by DFAS are not "in effect . . . appeal[ing]"
their state court divorce "decision[s] to a lower federal court." Lance,
126 S. Ct. at 1202. The Rooker-Feldman doctrine, contracted as it has
been by the Supreme Court’s recent decisions, therefore did not
deprive the district court of subject matter jurisdiction in this case.

   Our reading of the claims also shows why the case presents a justi-
ciable controversy in that the individual plaintiffs and ULSG have
standing — a matter we must be assured of, even if it is uncontested
on appeal. Friends of Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
528 U.S. 167, 180 (2000). To satisfy the standing requirement, "[a]
plaintiff must allege personal injury fairly traceable to the defendant’s
allegedly unlawful conduct and likely to be redressed by the requested
relief." Allen v. Wright, 468 U.S. 737, 751 (1984). The plaintiffs con-
tend that when DFAS transmits a portion of a service member’s
retirement pay to a former spouse pursuant to the Act, DFAS effects
a transfer of the member’s property. That transfer allegedly inflicts a
direct economic harm upon the member that is concrete and not hypo-
thetical. See, e.g., Va. Soc’y for Human Life, Inc. v. FEC, 263 F.3d
379, 386 (4th Cir. 2001) (quoting Lujan v. Defenders of Wildlife, 504
U.S. 555, 560 (1992)). The money transfer follows directly from, and
hence is traceable to, DFAS’s obedience to the Act; moreover, the
injury could be redressed because if a federal court were to declare
the Act unconstitutional, DFAS would have to cease making the
transfers. The individual plaintiffs whose apportioned retirement pay
is dispensed through the Act’s payments mechanism therefore have
standing to proceed in federal court. See, e.g., J.A. 119 (alleging that
"automatic deduction payments are made to [plaintiff Richard A.]
Becker’s ex-wife from his retired pay by DFAS"); J.A. 121 (raising
identical allegation for plaintiff William F. Conroy, III). Further,
because the ULSG members whose retirement pay is dispensed to for-
mer spouses under that mechanism have standing, ULSG satisfies the
requirements of associational standing. See Hunt v. Wash. State Apple
Adver. Comm’n, 432 U.S. 333, 343 (1977).

  Because we conclude that federal subject matter jurisdiction is
present, we may proceed to the merits of the constitutional claims.
                          ADKINS v. RUMSFELD                           11
                                   III.

   The plaintiffs challenge the district court’s dismissal of their claims
invoking substantive due process, the alleged need for uniformity in
rules governing military affairs, and equal protection.

                                   A.

   The Act does not exempt service members who joined the armed
forces prior to its enactment from state court divorce decrees dividing
their military retirement pay upon divorce, nor does it exempt these
members from the federal payments mechanism that DFAS adminis-
ters. The service members who joined the military before the statute’s
enactment allege that the lack of these exemptions retroactively alters
the compensation they expected when hired. They contend that this
retroactivity amounts to a violation of the substantive component of
the Due Process Clause of the Fifth Amendment. The district court
did not resolve this claim because it erroneously concluded that it
lacked subject matter jurisdiction. The error has no practical conse-
quence for the claim, however, because the claim fails on the merits.

   "[T]he retroactive aspects of economic legislation, as well as the
prospective aspects, must meet the test of due process," Gen. Motors
Corp. v. Romein, 503 U.S. 181, 191 (1992) (punctuation omitted),
because "[e]lementary considerations of fairness dictate that individu-
als should have an opportunity to know what the law is and to con-
form their conduct accordingly; settled expectations should not be
lightly disrupted." Landgraf v. USI Film Prods., 511 U.S. 244, 265
(1994). The plaintiffs draw an analogy to United States v. Larionoff,
431 U.S. 864 (1977), where the issue was the risk of retroactive gov-
ernment action that would be detrimental to military service members.
In that case Congress authorized but subsequently repealed a program
that paid variable re-enlistment bonuses to armed forces members
whose skills the military critically needed. Id. at 865-68. One
plaintiff-service member in Larionoff agreed to extend his enlistment
while the program was in effect, but did not begin serving his re-
enlistment term until after the program’s repeal. Id. at 878. The mili-
tary denied this member a bonus because the program was abolished
before his re-enlistment period began. In holding that the member was
entitled to the bonus originally promised to him, the Court observed
12                        ADKINS v. RUMSFELD
that Congress gave no indication in repealing the program that it also
intended to "divest [the member] of the rights he had already earned."
Id. at 879.

   The plaintiffs cite Larionoff in urging us to hold that they are enti-
tled to their undivided military retirement pay. Larionoff is a very dif-
ferent case from this one, however. First, the Supreme Court’s search
in that case for a "clear expression of congressional intent" to alter the
rights of members who had extended their enlistments, id., was sim-
ply an application of a familiar general rule: "‘a statute shall not be
given retroactive effect unless such construction is required by
explicit language or by necessary implication.’" Fernandez-Vargas v.
Gonzales, __ S. Ct. __, __, No. 04-1376, slip op. at 5-6 (June 22,
2006) (quoting United States v. St. Louis, S.F. & T.R. Co., 270 U.S.
1, 3 (1926)). This "explicit language" requirement "is a demanding
one" that requires statutory language at a "high level of clarity." INS
v. St. Cyr, 533 U.S. 289, 316-17 (2001). The requirement was not sat-
isfied in Larionoff, 431 U.S. at 879, but it is satisfied here. Congress
decided that the Act would allow state courts to divide military retire-
ment pay earned after June 25, 1981 (again, the day the Supreme
Court handed down McCarty) in divorce proceedings. Congress made
this decision about the temporal reach of the statute clear in the words
of the statute itself. 10 U.S.C. § 1408(c)(1). Where Congress has spo-
ken so clearly about the statute’s intended reach, the presumption
against retroactivity simply does not come into play.

   Next, the "settled expectations," Landgraf, 511 U.S. at 265, result-
ing from the re-enlistment bonus program Congress established and
then dismantled in Larionoff are not easily compared to those we
examine here. As we have emphasized, the Act does not deprive
members of their retirement pay. It simply gives state courts the
option to divide that pay, and requires the Secretary to enforce state
court decisions through direct payments to qualifying spouses. Con-
gress may have promised to pay re-enlistment bonuses of a certain
amount to members in the position described in Larionoff. The indi-
vidual plaintiffs here, however, cannot plausibly allege that at the
time they joined the military Congress promised to permanently
shield their retirement pay from former spouses presenting valid state
court orders. Only the Supreme Court’s decision in McCarty — not
any promise by Congress — could arguably have supported the
                          ADKINS v. RUMSFELD                           13
expectations of some service members that their retirement pay would
be shielded in this manner.

   Yet even that argument fails. The complaint reveals that none of
the individual plaintiffs is entitled to argue that, in the slim window
between the McCarty decision and the Act’s passage, they had a legit-
imate expectation that their retirement pay would be shielded upon
divorce from division and garnishment. Only two plaintiffs in this
case allege that they were divorced before the Act was signed into law
in September 1982. Indeed, they were divorced before McCarty was
decided. They are Lloyd E. Stanton, Jr., divorced in Arizona in March
1978, and Carroll Zimmerman, divorced in California in August
1979. Yet the courts of the states in which these plaintiffs were
divorced treated military retirement pay as divisible on divorce at the
time, see Van Loan v. Van Loan, 569 P.2d 214, 215-16 (Ariz. 1977);
In re Fithian, 517 P.2d 449, 451-57 (Cal. 1974), and the Supreme
Court had not yet interpreted federal law as requiring a contrary rule.
So even Stanton and Zimmerman cannot claim that the Act deprived
them of any expectation based on the McCarty holding.

   The individual plaintiffs did not state a substantive due process
claim upon which relief could be granted. Thus, the district court’s
error in not reaching that claim does not affect the outcome of the
case.

                                   B.

   In giving state courts the option to divide military retirement pay
upon divorce, the Act tolerates variation among the states in how that
pay is actually divided between spouses in individual cases. For
example, although Congress provided that the former spouse’s share
of the member’s retirement pay pursuant to an order dividing property
may not exceed 50 percent, 10 U.S.C. § 1408(e)(1), state courts are
free to award a lesser share as appropriate in an individual case. The
plaintiffs argue that the Act "give[s] rise to disparate treatment to ser-
vice members" and that it "produces non-uniform results when imple-
mented in state law." J.A. 137. This alleged lack of uniformity, they
contend, is impermissible under the Constitution’s Armed Forces
Clauses, U.S. Const., art. I, § 8, cls. 12-14, and the Full Faith and
Credit Clause, id., art. IV, § 1.
14                        ADKINS v. RUMSFELD
   We disagree. The portion of the Full Faith and Credit Clause the
plaintiffs rely on provides that Congress "may by general Laws pre-
scribe the Manner in which [state public] Acts, Records and Proceed-
ings shall be proved, and the Effect thereof." Id. There is no
indication that Congress invoked this clause when passing the Act
into law, but even if it had, the clause does not impose on Congress
any requirement of substantive uniformity in any area of the law. The
word "uniform" is nowhere found in this provision, though it can be
found elsewhere in the Constitution. See, e.g., U.S. Const., art. I, § 8,
cl. 4 (empowering Congress to establish "uniform Laws on the subject
of Bankruptcies throughout the United States"). As for the Armed
Forces Clauses, "‘judicial deference . . . is at its apogee’ when Con-
gress legislates under its authority to raise and support armies,"
Rumsfeld v. Forum for Academic & Institutional Rights, Inc., 126 S.
Ct. 1297, 1306 (2006) (quoting Rostker v. Goldberg, 453 U.S. 57, 70
(1981)), and Congress’s decision to allow military retiree pay no spe-
cial exemption from ordinary state divorce law principles is entitled
to precisely this sort of deference. Dismissal of the non-uniformity
claim was correct.

                                   C.

   The plaintiffs next argue that the Act violates their constitutional
right to equal protection by distinguishing between persons based on
three classifications. They first allege that the Act’s scheme has a dis-
proportionately harmful impact on female service members. This
argument attempts to present a sex discrimination claim. The female
plaintiffs contend that when Congress enacted the statute it aimed to
protect former spouses not employed outside the home (whom Con-
gress allegedly assumed were women) at the expense of the service
members (whom Congress allegedly assumed were men). The plain-
tiffs further argue that although the number of women in the Armed
Forces has increased, the statute has not been changed. They allege
that allowing the former husbands of female service members to
receive a share of their retirement pay is "manifestly unfair," as these
former husbands in many cases have their own income. Appellants’
Br. at 52. In other words, the plaintiffs contend that the Act discrimi-
nates against women in the Armed Forces and in favor of men
because former husbands are more likely than former wives to have
sources of income other than the divided military retirement pay.
                          ADKINS v. RUMSFELD                            15
   This argument does not state a claim for sex discrimination in vio-
lation of equal protection. A statute that explicitly classifies people
based on sex is subject to intermediate scrutiny, which means "it must
be established at least that the challenged classification serves impor-
tant governmental objectives and that the discriminatory means
employed are substantially related to the achievement of those objec-
tives." Nguyen v. INS, 533 U.S. 53, 60 (2001) (punctuation omitted).
In contrast, a statute that does not explicitly classify people based on
sex and is thus "gender-neutral on its face," Pers. Adm’r of Mass. v.
Feeney, 442 U.S. 256, 274 (1979), must be assessed under a two-
element test before it is reviewed under intermediate scrutiny. First,
we ask "whether the statutory classification is indeed neutral in the
sense that it is not gender-based," and if so, second, "whether the
adverse effect reflects invidious gender-based discrimination." Id.

   The Act’s vocabulary is not sex specific. It refers to service mem-
bers and former spouses, defining the term spouse as "the husband or
wife . . . of a member who, on or before the date of a court order, was
married to that member." 10 U.S.C. § 1408(a)(6). So we must apply
the Feeney test. To satisfy the first element of the test, it is not enough
that the statute be facially neutral; rather, there must also be no covert
sex-based discrimination. Feeney, 442 U.S. at 274. There are, to be
sure, isolated statements in the legislative history describing the Act
as concerned about service members’ wives. See, e.g., S. Rep. No. 97-
502, at 43, reprinted in 1982 U.S.C.C.A.N. 1596, 1626 (additional
statement of Sen. Denton) ("[I]t is virtually impossible to compensate
the military wife for her efforts caring for husband, family, and home,
and in preserving a sense of family stability.") (emphasis added). As
the district court recognized, however, these isolated excerpts are
inconclusive because the bulk of the congressional materials used
sex-neutral terms, speaking of spouses and not wives. See, e.g., S.
Rep. No. 97-502, at 6, 1982 U.S.C.C.A.N. at 1601 ("[T]he committee
believes that the unique status of the military spouse and that spouse’s
great contribution to our defense require that the status of the military
spouse be acknowledged, supported and protected.").

   The second Feeney element requires a showing "that a gender-
based discriminatory purpose has, at least in some measure, shaped
the . . . legislation." Feeney, 442 U.S. at 276. The plaintiffs, however,
do not and cannot plausibly allege that Congress passed the Act "at
16                        ADKINS v. RUMSFELD
least in part ‘because of,’ not merely ‘in spite of,’ its adverse effects"
upon female service members, id. at 279. Indeed, the plaintiffs com-
plain that Congress did not consider the plight of female service
members, which means that Congress cannot have possessed the
invidious intent to discriminate against them that would allow us to
apply intermediate scrutiny.

   The statute therefore does not distinguish between men and
women, but between retired service members and their former
spouses. We apply rational basis review to this classification. "[A]
classification neither involving fundamental rights nor proceeding
along suspect lines is accorded a strong presumption of validity. Such
a classification cannot run afoul of the Equal Protection Clause if
there is a rational relationship between the disparity of treatment and
some legitimate governmental purpose." Heller v. Doe, 509 U.S. 312,
319-20 (1993) (citations omitted). Under the rational basis test a court
must determine (1) "whether the purpose that animates [the chal-
lenged] laws and regulations is legitimate," Smith Setzer & Sons, Inc.
v. S.C. Procurement Review Panel, 20 F.3d 1311, 1320 (4th Cir.
1994), and (2) whether it was "reasonable for the lawmakers to
believe that use of the challenged classification would promote that
purpose," id. (quoting W. & S. Life Ins. Co. v. State Bd. of Equaliza-
tion, 451 U.S. 648, 668 (1981)).

   The Act survives this rational basis review. First, Congress exhib-
ited special concern for the personal and economic sacrifices that the
spouse of a military service member makes to sustain the marriage.
See S. Rep. No. 97-502, at 6, 1982 U.S.C.C.A.N. at 1601 ("Child care
and management of the family household are many times solely the
spouse’s responsibility. The military spouse lends a cohesiveness to
the family facing the rigors of military life, including protracted and
stressful separations."). To be sure, Congress also demonstrated
respect for the rights of service members. See Mansell, 490 U.S. at
594 ("[T]he legislative history, read as a whole, indicates that Con-
gress intended both to create new benefits for former spouses and to
place limits on state courts designed to protect military retirees."). In
any event, Congress could have properly concluded that those sacri-
fices were even more intense than the ordinary sacrifices associated
with marriage to civilian employees, and that former spouses of ser-
vice members thus deserved additional protection not afforded to for-
                         ADKINS v. RUMSFELD                          17
mer spouses of civilian employees. While not the sole purpose,
former spouse protection was a legitimate purpose animating the Act.

   Second, the Act was indeed rationally related to this legitimate
government interest. As we have explained, the Act has a limited
function. It simply freed state courts to divide upon divorce military
retirement pay based on service completed during the marriage, which
allowed the state courts to increase the property available to the for-
mer spouse. The Act additionally established the payments mecha-
nism that makes it easier for some former spouses to receive their
share of retirement pay pursuant to state court orders. For this scheme
to work, of course, the Act must distinguish former spouses (who are
entitled to take advantage of the payments mechanism) from the
retired members (whose retirement pay is subject to distribution). The
plaintiffs argue that the Act unconstitutionally favors the former
spouses over service members by allowing the former spouses access
to retirement pay even though they, unlike the members, are not obli-
gated to continue to perform duties for the government if called upon
and are not subject to the military justice provisions. Supra, part I.A.
This argument presupposes that the retirement pay can only be char-
acterized as compensation for services rendered during retirement.
The presupposition is false. Although military retirement pay has
some unique features, it also resembles an ordinary civilian pension
in many respects, and Congress grasped that resemblance in passing
the Act. In particular, the Supreme Court has explained that the Act’s
"premise behind permitting the States to apply their community prop-
erty laws to military retirement pay is that such pay is deferred com-
pensation for past services," not "compensation for reduced current
services" that the service member performs after retirement. Barker,
503 U.S. at 603. Thus, Congress could reasonably permit states to
divide military retirement pay in favor of former spouses without
making those spouses work for this pay, because the pay compensates
the member for past services that the member rendered with the for-
mer spouse’s familial, emotional, and other support.

   The plaintiffs also contend that the Act creates a second classifica-
tion by treating retired service members less favorably than other for-
mer federal employees. One of their concerns is that the Act does not
contain a remarriage cutoff, so a former spouse who remarries does
not thereby forfeit the right to receive the determined portion of the
18                        ADKINS v. RUMSFELD
service member’s retired pay. In contrast, certain payments to former
spouses of employees in the civil service, foreign service, and intelli-
gence agency are terminated if those spouses remarry before reaching
a specified age. See, e.g., 5 U.S.C. § 8445 (civil service); 22 U.S.C.
§ 4054 (foreign service); 50 U.S.C. § 2032 (Central Intelligence
Agency). After reviewing the Act for Congress, the DOD concluded
that the absence of a remarriage cutoff provision requires no legisla-
tive correction because the question is best answered in individual
cases by state courts. See DOD, A Report to Congress Concerning
Federal Former Spouse Protection Laws 82 (2001) ("State courts, not
Federal law, should determine the effect of remarriage."), available at
http://www.dod.mil/prhome/spouserev.html (hereinafter Former
Spouse Protection Report). The decision whether to include a remar-
riage cutoff in the statute is properly left to Congress. The Constitu-
tion simply does not compel Congress to provide for the service
members a system entirely identical to the one created for other gov-
ernment officers. The spouses of service members make unique sacri-
fices during marriage, foregoing in many cases the opportunity "to
pursue . . . career[s]" of their own. S. Rep. No. 97-502, at 6, 1982
U.S.C.C.A.N. at 1601. Recognizing these sacrifices, Congress could
reasonably have concluded that a remarriage cutoff was not necessary
and that state courts should be free to resolve the question. If one pur-
pose of allowing the former spouse to receive a portion of the military
retirement pay is to provide economic support, Congress was not obli-
gated to assume that the need for this support would always disappear
upon the former spouse’s remarriage.

  For these reasons, the district court correctly dismissed the equal
protection claim.

                                  IV.

   Finally, the plaintiffs challenge the district court’s grant of sum-
mary judgment in favor of the Secretary on their claim that the Act
and its implementing regulations do not provide procedural due pro-
cess. To evaluate the Act’s compliance with the Due Process Clause’s
procedural component, a court must determine (1) whether the plain-
tiffs "los[t] something that fits into one of the three protected catego-
ries: life, liberty, or property," and (2) whether the plaintiffs
"receive[d] the minimum measure of procedural protection warranted
                          ADKINS v. RUMSFELD                          19
under the circumstances." Mallette v. Arlington County Employees’
Supp. Ret. Sys. II, 91 F.3d 630, 634 (4th Cir. 1996). The parties do
not dispute that retired service members have a property interest in
their military retirement pay created by federal statutes. Supra, part
I.A. They also appear to agree that by allowing certain former spouses
to enforce state court orders dividing the marital estate, the federal
payments mechanism at least contributes to a deprivation of this prop-
erty interest. The parties focus instead on the second part of the proce-
dural due process test. The plaintiffs contend that due process requires
the Secretary to investigate the jurisdictional basis for every state
court divorce decree, instead of accepting as valid all decrees that are
"regular on [their] face." 10 U.S.C. § 1408(b)(2). They also claim that
the Secretary must fully indemnify a retiree for any pay given to the
former spouse based on an invalid divorce decree. The plaintiffs insist
further that the Secretary must review whether the state court com-
plied with the terms of the Servicemembers Civil Relief Act, 50
U.S.C. app. § 501 et seq., rather than taking as true the state court’s
certification that it has complied with this statute. In the plaintiffs’
view, moreover, due process requires pre- and post-deprivation reme-
dies and procedures more formal than the "informal, ex parte, and
incomplete" reconsideration provision set forth in DOD 7000.14-R
¶ 2912. Appellants’ Br. at 44.

   In Endicott-Johnson Corp. v. Encyclopedia Press, Inc., 266 U.S.
285 (1924), the Court upheld a state law that allowed a creditor with
a valid state court judgment to garnish the debtor’s wages without
additional notice. The Court reasoned that the pre-deprivation pro-
ceeding was sufficient to put the debtor on notice that his property
could be subject to the creditor’s claim. Id. at 288-89. It held that "in
the absence of a statutory requirement, it is not essential that [the
judgment debtor] be given notice before the issuance of an execution
against his tangible property." Id. at 288. The Secretary contends that
Endicott forecloses the plaintiff’s procedural due process attack
because the state court divorce proceedings give members all the
notice that they are due. Although Endicott has not been overruled,
it was decided before the Court significantly revised its approach to
due process rights, and since then courts have been reluctant to give
Endicott controlling weight. See Aacen v. San Juan County Sheriff’s
Dep’t, 944 F.2d 691, 695 & n.5 (10th Cir. 1991) (explaining that
Endicott focused on "pre-execution notice of seizure and hearing" and
20                         ADKINS v. RUMSFELD
that various courts "have questioned the precedential value of Endi-
cott in light of modern due process decisions."); see also Diana Grib-
bon Motz & Andrew H. Baida, The Due Process Rights of
Postjudgment Debtors and Child Support Obligors, 45 Md. L. Rev.
61, 64-69 (1986) (noting judicial hesitation in relying on Endicott in
the aftermath of procedural due process cases such as Sniadach v.
Family Finance Corp., 395 U.S. 337 (1969)). Instead of relying on
Endicott, the district court went on to examine the Act and the regula-
tions using the balancing test first articulated in Mathews v. Eldridge,
424 U.S. 319, 335 (1976), and found that the payments mechanism
satisfied this test.

   We need not decide whether the plaintiffs’ claim is properly
assessed through a direct application of Endicott or through the
Mathews balancing test, because in the end they show the same thing:
the Act and the regulations provide all that due process requires.
Endicott suggests that service members who dispute the state court’s
allocation of retired pay to their former spouses must present their
legal or factual arguments to the state courts, not save these argu-
ments to raise them later before DFAS. Mathews requires attention to
three factors:

     First, the private interest that will be affected by the official
     action; second, the risk of an erroneous deprivation of such
     interest through the procedures used, and the probable value,
     if any, of additional or substitute procedural safeguards; and
     finally, the Government’s interest, including . . . the fiscal
     and administrative burdens that the additional . . . procedural
     requirement would entail.

424 U.S. at 335. Here, the "private interest that will be affected by the
official action," id., is the service member’s federal statutory right to
retirement pay. As we have already explained, the Act qualifies that
right by empowering state courts to award to the former spouse up to
50 percent of the pay as marital estate property. Retirement pay is a
significant asset, so the private interest is not trivial, but neither is it
so weighty as to eclipse the other factors.

  The next concern is the risk of error. In enforcing state court
orders, DFAS might err in several ways. For example, DFAS might
                          ADKINS v. RUMSFELD                          21
accept a state court order as regular on its face and make payments
accordingly even though there is some hidden jurisdictional, proce-
dural, or substantive defect in that order. The plaintiffs offer no evi-
dence that DFAS makes an unacceptably high number of errors under
the existing scheme; indeed, they present no evidence concerning the
error rate at all. The plaintiffs also present no evidence that DFAS
commonly overpays former spouses, based on its own errors or on
those of state courts, and then fails to compensate service members
for the resulting loss. The only relevant evidence in the record was to
the contrary: a DFAS employee testified that if a former spouse is
overpaid because of a DFAS error, once DFAS learns of the error it
reduces future payments to that former spouse until the effect of the
overpayment is canceled out. The agency’s lack of a written regula-
tion governing this process is not relevant.

   Without empirical evidence that the payments mechanism does not
work in practice, we can only consider the risk of error in the mecha-
nism as described in the statutes and regulations themselves, and we
conclude that the risk is minimal. To begin with, we have no basis for
assuming that state courts routinely favor former spouses over service
members in dividing military retirement pay. Any mistakes state
courts do make seem likely to be caught by DFAS personnel who,
following the regulations, scan the certified state court orders pre-
sented for facial compliance with jurisdictional and procedural safe-
guards for service members. See DOD 7000.14-R ¶ 2906. And when
that process fails, aggrieved members may request DFAS reconsider-
ation of the decision. Id. ¶ 2912.

   The plaintiffs speculate that if DFAS were to go beyond the face
of the state court orders to assess their validity, DFAS would catch
even more state court errors. They do not specify exactly what addi-
tional investigation they believe DFAS personnel must conduct to
comply with due process, though they hint that DFAS must provide
written explanations for individual garnishment decisions as well as
create a channel for appellate review of those explanations. Requiring
the addition of any procedures would bear on the government’s inter-
est in the Mathews balancing. More intensive review would slow pay-
ments processing. DFAS sends monthly retirement pay distributions
to about 54,000 former spouses, see Former Spouse Protection
Report, supra part III.C., at 19 (providing figures as of April 1, 1999),
22                        ADKINS v. RUMSFELD
and all of them might have to wait longer to get their share of retire-
ment pay if DFAS employees must review in finer detail the underly-
ing merits of state court divorce orders. If DFAS did not want to
increase case-processing time, it would have to hire additional staff,
which would raise the government’s total expenses for running the
payments mechanism.

   We conclude that requiring DFAS to conduct additional review
before complying with state court orders would harm the govern-
ment’s interest in minimizing administrative expenses without
demonstrably reducing the error rate of the existing enforcement sys-
tem. Due process does not require more than DFAS already provides
pursuant to the Act. The district therefore correctly granted summary
judgment to the Secretary on the procedural due process claim.

                                   V.

   For all of these reasons, we uphold the statute and affirm the dis-
trict court orders of dismissal and summary judgment.

                                                           AFFIRMED

WIDENER, Circuit Judge, concurring:

   I concur in the result. I write separately, however, because I am of
opinion that the district court correctly determined that it lacked sub-
ject matter jurisdiction under the Rooker-Feldman doctrine.

     Exxon Mobil reaffirmed that the doctrine

       is confined to cases of the kind from which the doctrine
       acquired its name: cases brought by state-court losers com-
       plaining of injuries caused by state-court judgments ren-
       dered before the district court proceedings commenced and
       inviting district court review and rejection of those judg-
       ments.

Exxon Mobil Corp., 544 U.S. at 284.
                         ADKINS v. RUMSFELD                         23
   That is precisely the case we have here. The plaintiffs are inviting
district court review of their individual state court judgments when
they ask the federal court to declare the Act unconstitutional. These
plaintiffs are "state-court losers complaining of injuries caused by
state-court judgments rendered before the district court proceedings
commenced." Exxon Mobil Corp., 544 U.S. at 284. Declaring the Act
unconstitutional would certainly upset those judgments for payments
ordered by the state court decisions would cease. Such an outcome in
federal court likens this case to "the kind from which the doctrine
acquired its name." Exxon Mobil Corp., 544 U.S. at 284.

   Thus, I would affirm the judgment of the district court but on its
reasoning: that the Rooker-Feldman doctrine divested it of subject
matter jurisdiction.